Exhibit 10.2



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIT PURCHASE AGREEMENT

 

 

BY AND AMONG

 

HOTH THERAPEUTICS, INC.

 

AND

 

EACH PURCHASER IDENTIFIED ON APPENDIX A HERETO

 

 

 

 

 

 

 

 

 

DISCLOSURE SCHEDULES AND EXHIBITS TO

UNIT PURCHASE AGREEMENT 

 

Schedule 3.1(c)(iii) Conflicts     Schedule 3.1(d) Filings, Consents and
Approvals     Schedule 3.1(f) Capitalization     Schedule 3.1(m) Intellectual
Property     Schedule 3.1(q) Certain Fees

 



 

 

Exhibit A Form of Warrant Exhibit B Form of Subscription Agreement Exhibit C
Form of Registration Rights Agreement Exhibit D Form of Legal Opinion of Company
Counsel

 

2

 

 

UNIT PURCHASE AGREEMENT

 

This UNIT PURCHASE AGREEMENT (this “Agreement”) is dated as of ____, 2019 by and
among Hoth Therapeutics, Inc., a Nevada corporation (the “Company”), and each
purchaser identified on Appendix A hereto (each, including its successors and
assigns, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company is offering (the “Offering”) up to 833,333 units (the
“Units”), each Unit consisting of (i) one (1) share of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) and (ii) a warrant to
purchase one-half (0.5) share of Common Stock, which warrant shall be
exercisable at a price of $8.00 per whole share of Common Stock for a period of
two (2) years beginning six (6) months from the date of the Final Closing (as
defined herein) (collectively, the “Investor Warrants,” and together with the
Units, the Common Stock and the shares of Common Stock issuable upon exercise of
the Warrants (the “Investor Warrant Shares”), the “Securities”), at a price per
Unit of $5.00 (the “Price Per Unit”);

 

WHEREAS, the Units are being offered on a “best efforts, all or none” basis with
respect to the minimum offering of $2,000,000 (the “Minimum Offering Amount”)
and thereafter on a “reasonable efforts” basis for up to the maximum offering of
$5,000,000 (the “Maximum Offering Amount”) to a limited number of “accredited
investors” (as that term is defined by Rule 501(a) of Regulation D (“Regulation
D”) promulgated by the Securities and Exchange Commission under the Securities
Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, the Company and each Purchaser is executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
promulgated by the SEC under the Securities Act;

 

WHEREAS, the Company has retained Laidlaw & Company (UK) Ltd. to act as its
placement agent in connection with the sale of the Units pursuant to this
Agreement (the “Placement Agent”);

 

WHEREAS, the minimum investment amount that may be purchased by a Purchaser is
20,000 Units for an aggregate minimum purchase price of $120,000, unless the
Company and the Placement Agent waive such requirement in their sole discretion;

 

WHEREAS, the Company desires to issue and sell the Units to each Purchaser in
one or more Closings (as defined below) as set forth herein; and

 

WHEREAS the subscription for the Securities will be made in accordance with and
subject to the terms and conditions of the Subscription Agreement and the
Company’s Confidential Private Placement Memorandum dated June 27, 2019,
together with all amendments thereof and supplements and exhibits thereto and as
such may be amended from time to time (the “Memorandum”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(i).

 



3

 

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Cap” shall have the meaning ascribed to such term in Section 5.2.

 

“Closing” means a closing of the purchase and sale of the Units pursuant to
Section 2.1.

 

“Closing Date” means a Trading Day on which all of the Transaction Documents
have been executed and delivered by the Company and each of the Purchasers
purchasing Units at the relevant Closing, and all conditions precedent to (i)
the Purchasers’ obligations to pay the Subscription Amount and (ii) the
Company’s obligations to deliver the Units, in each case, have been satisfied or
waived, but in no event later than the third Trading Day following the relevant
Closing.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Sheppard, Mullin, Richter & Hampton LLP, with offices
located at 30 Rockefeller Plaza, 39th Floor, New York, NY 10112-0015.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Offering Shares have been sold pursuant to Rule 144 or may be sold pursuant
to Rule 144 without the requirement for the Company to be in compliance with the
current public information requirements under Rule 144 and without volume or
manner-of-sale restrictions or (c) following the one (1) year anniversary of the
final Closing Date hereunder, provided that a holder of Offering Shares is not
an Affiliate of the Company, all of the Offering Shares may be sold pursuant to
an exemption from registration under Section 4(a)(1) of the Securities Act
without volume or manner-of-sale restrictions or the need for the Company to
provide current public information and Company counsel has delivered to such
holders a written opinion that resales may then be made by such holders of the
Offering Shares pursuant to such exemption which opinion shall be in form and
substance reasonably acceptable to such holders.

 



4

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(y).

 

“Initial Closing” shall have the meaning ascribed to such term in Section
2.1(b).

 

“Initial Closing Date” shall have the meaning ascribed to such term in Section
2.1(b).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Investor Warrants” shall have the meaning set forth in the preamble.

 

“Investor Warrant Shares” shall have the meaning set forth in the preamble.

 

“Laidlaw” means Laidlaw & Co (UK) Ltd.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(k).

 

“Memorandum” means the Company’s Confidential Private Placement Memorandum,
dated as of June 27, 2019, with respect to the Offering.

 

“Offering Shares” means the shares of Common Stock included in the Units issued
pursuant to this Agreement and Investor Warrant Shares.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Price Per Unit” shall have the meaning set forth in the preamble.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit C
attached hereto.

 



5

 

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Offering Shares by each Purchaser as provided for in the Registration Rights
Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(d).

 

“Required Minimum” shall have the meaning ascribed to such term in Section 4.10.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

 

“Subscription Agreement” means the Subscription Agreement, dated the date
hereof, among the Company and the Purchasers, in the form of Exhibit B attached
hereto.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Units purchased hereunder as specified next to such Purchaser’s
name on Appendix A of this Agreement under the heading “Subscription Amount”.

 

“Subsequent Closing Date” shall have the meaning ascribed to such term in
Section 2.1(b).

 

“Subsidiary” means any direct or indirect subsidiary of the Company formed or
acquired after the date hereof.

 

“Termination Date” shall have the meaning ascribed to such term in Section
2.1(a).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading; provided, that in the event that the Common Stock is not listed or
quoted for trading on a Trading Market on the date in question, then Trading Day
shall mean a Business Day.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange, the NYSE American, the OTC Bulletin Board, the OTCQB
Marketplace or the OTCQX Marketplace (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement, the Memorandum, the Subscription
Agreement, the Investor Warrants, the Registration Rights Agreement, all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 



6

 

 

“Transfer Agent” means a transfer agent for the Company’s Common Stock and the
Offering Shares, if any, and any successor transfer agent of the Company.

 

“Units” shall have the meaning set forth in the preamble.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1Closing.

 

(a) The Securities will be offered for sale until the earlier of (i) the date
upon which subscriptions for the Maximum Offering Amount offered hereunder have
been accepted, (ii) August 15, 2019 (subject to the right of the Company and the
Placement Agent to extend the offering until August 23, 2019 without further
notice to investors), (iii) the date upon which the Company and the Placement
Agent elect to terminate the Offering or (iv) the date upon which the Company
elects to terminate the Offering (the “Termination Date”). The Offering is being
conducted on a “best efforts, all or none” basis with respect to the Minimum
Offering Amount and thereafter on a “reasonable efforts” basis for up to the
Maximum Offering Amount.

 

(b) On the initial Closing Date (the “Initial Closing Date”), upon the terms and
subject to the conditions set forth herein, substantially concurrent with the
execution and delivery of this Agreement by the parties hereto, the Company
agrees to sell at the initial Closing (the “Initial Closing”), and the
Purchasers, severally and not jointly, agree to purchase at the Initial Closing,
the Minimum Offering Amount, and up to the Maximum Offering Amount, calculated
based upon the Price Per Unit, for each Purchaser equal to such Purchaser’s
Subscription Amount as set forth on Appendix A hereto. Thereafter, on any
subsequent Closing Date (each a “Subsequent Closing Date”), upon the terms and
subject to the conditions set forth herein, substantially concurrent with the
execution and delivery of this Agreement by the Purchasers purchasing Units on
such Subsequent Closing Date, the Company agrees to sell, and each Purchaser
purchasing Units at such subsequent Closing, severally and not jointly, agrees
to purchase an aggregate of up to the Maximum Offering Amount, calculated as set
forth above, less the amount of Units issued and sold at all previous Closings.
Each Purchaser purchasing Units on a Closing Date shall deliver to the Company
such Purchaser’s Subscription Amount by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions, and the
Company shall deliver to each Purchaser its respective Units, as determined
pursuant to Section 2.2(a), and the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Closing. Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
a Closing shall occur at the offices of Company Counsel or such other location
as the parties shall mutually agree.

 

(c) The last Closing of the Offering, occurring on or prior to the Termination
Date, shall be referred to as the “Final Closing”. Any subscription documents or
funds received after the Final Closing will be returned, without interest or
deduction, to each applicable prospective Purchaser. If a Closing is not held on
or before the Termination Date, the Company shall cause all subscription
documents and funds to be returned, without interest or deduction, to each
prospective Purchaser. Notwithstanding the foregoing, the Company in its sole
discretion may elect not to sell to any Person any or all of the Units requested
to be purchased hereunder, provided that the Company causes all corresponding
subscription documents and funds received from such Person to be promptly
returned.

 



7

 

 

(d) The Purchaser may revoke its subscription and obtain a return of the
subscription amount paid to the Signature Bank (the “Escrow Agent”) at any time
before the date of the Initial Closing by providing written notice to the
Placement Agent, the Company and the Escrow Agent as provided herein. Upon
receipt of a revocation notice from the Purchaser prior to the date of the
Initial Closing, all amounts paid by the Purchaser shall be returned to the
Purchaser, without interest or deduction. The Purchaser may not revoke this
subscription or obtain a return of the subscription amount paid to the Escrow
Agent on or after the date of the Initial Closing. Any subscription received
after the Initial Closing but prior to the Termination Date shall be
irrevocable.

 

2.2Deliveries.

 

(a) On or prior to each Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser purchasing Units on such Closing Date each of the
following:

 

(i) this Agreement duly executed by the Company;

 

(ii) the Subscription Agreement duly executed by the Company;

 

(iii) a legal opinion of Company Counsel, substantially in the form of Exhibit D
attached hereto;

 

(iv) the Registration Rights Agreement duly executed by the Company;

 

(v) (1) irrevocable instructions to the Transfer Agent authorizing the issuance
of the shares of Common Stock included in the Units purchased by such Purchaser
at such Closing and (2) a Warrant registered in such Purchaser’s name to
purchase such number of Investor Warrant Shares included in the Units purchased
by such Purchaser at such Closing (such Warrant certificate may be delivered
within three (3) Trading Days of such Closing Date). Within five (5) days
following any Closing, the Company will deliver, unless otherwise requested by
any Purchaser, one (1) certificate registered in such Purchaser’s name
representing the shares of Common Stock included in the Units purchased by such
Purchaser at such Closing; and

 

(vi) a good standing certificate of the Company, dated within four (4) Trading
Days of the Closing Date, from the State of Nevada.

 

(b) On or prior to each Closing Date, each Purchaser purchasing Units on such
Closing Date shall deliver or cause to be delivered to the Company the
following:

 

(i)the Subscription Agreement duly executed by such Purchaser; and

 

(ii)such Purchaser’s Subscription Amount by wire transfer to the account
specified in writing by the Company, which such Subscription Amount is a for a
purchase of a minimum of 20,000 Units at an aggregate minimum purchase price of
$120,000, unless the Company and the Placement Agent waive such requirement in
their sole discretion.

 

2.3Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects on such Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate in all material
respects as of such date);

 



8

 

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to such Closing Date shall have been performed; and

 

(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The respective obligations of the Purchasers hereunder in connection with
each Closing are subject to the following conditions being met:

 

(i) the accuracy in all material respects when made and on such Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein in which case they shall be accurate in all material
respects as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to such Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect (as defined herein) with
respect to the Company since the date hereof; and

 

(v) from the date hereof to such Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable good faith judgment of such Purchaser, makes it impracticable or
inadvisable to purchase the Units at such Closing.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation made herein only to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
the Company hereby makes the following representations and warranties to each
Purchaser:

 

(a) Organization and Qualification. Each of the Company and its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 



9

 

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) except as set forth on Schedule 3.1(c)(iii), conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 



10

 

 

(d) Filings, Consents and Approvals. Except as set forth on Schedule 3.1(d), the
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filing with the Commission pursuant
to the Registration Rights Agreement and Section 4.6, (ii) the notice and/or
application(s) to the applicable Trading Market, if any, for the issuance and
sale of the Offering Shares and the listing of the Offering Shares for trading
thereon in the time and manner required thereby, and (iii) the filing of a Form
D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).

 

(e) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and, if and as applicable,
nonassessable, free and clear of all Liens imposed by the Company. The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Offering Shares at least equal to the Required Minimum
on the date hereof.

 

(f) Capitalization. The capitalization of the Company is as set forth in the SEC
Reports. Except as set forth in the SEC Reports and Schedule 3.1(f), the Company
has not issued any capital stock and/or Common Stock Equivalents. Except as set
forth in the SEC Reports, no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents. Except as a result of
the purchase and sale of the Securities or as set forth in the SEC Reports,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. Except as set forth in the SEC Reports, the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of securities of the
Company to adjust the exercise, conversion, exchange or reset price under any of
such securities. All of the outstanding shares of capital stock and other
securities of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in material compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. Except for the Company’s articles of incorporation, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 



11

 

 

(g) Shell Company Status; SEC Reports; Financial Statements. The Company has
never been an issuer subject to Rule 144(i) under the Securities Act. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two (2) years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

(h) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. Except for the issuance of the Securities contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.

 

(i) Litigation. Except as described in the Memorandum or in the SEC Reports,
there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Except as set forth in the SEC Reports,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission or any state
securities administrator involving the Company or any current or former director
or officer of the Company. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.

 



12

 

 

(j) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or is in violation of, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (x) is in violation of any judgment, decree or order
of any court, arbitrator or other governmental authority or (ii) is or has been
in violation of any statute, rule, ordinance or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except in
each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(k) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(l) Title to Assets. Except as set forth in the SEC Reports, the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for (i) Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and (ii) Liens for the payment of federal, state or other taxes,
for which appropriate reserves have been made in accordance with GAAP, and the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

 

(m) Intellectual Property.

 

(i) The term “Intellectual Property Rights” includes:

 

1.the name of the Company, all fictional business names, trading names,
registered and unregistered trademarks, service marks, and applications
(collectively, “Marks”);

 

2.all patents, patent applications, and inventions and discoveries that may be
patentable (collectively, “Patents”);

 

3.all copyrights in both published works and unpublished works (collectively,
“Copyrights”);

 

4.all rights in mask works (collectively, “Rights in Mask Works”); and

 



13

 

 

5.all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets”) owned, used, or licensed by the
Company as licensee or licensor.

 

(ii) Agreements. Schedule 3.1(m) contains a complete and accurate list of all
contracts relating to the Intellectual Property Rights to which the Company is a
party or by which the Company is bound, except for any license implied by the
sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $10,000 under which the Company is
the licensee. There are no outstanding and, to the Company’s knowledge, no
threatened disputes or disagreements with respect to any such agreement.

 

(iii) Know-How Necessary for the Business. The Intellectual Property Rights are
all those necessary for the operation of the Company’s businesses as it is
currently conducted or as represented, in writing, to the Purchasers to be
conducted. Except as set forth in Schedule 3.1(m), the Company is the owner of
all right, title, and interest in and to each of the Intellectual Property
Rights, free and clear of all liens, security interests, charges, encumbrances,
equities, and other adverse claims, and has the right to use all of the
Intellectual Property Rights. To the Company’s knowledge, no employee of the
Company has entered into any contract that restricts or limits in any way the
scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign, or disclose information concerning his work to
anyone other than of the Company.

 

(iv) Know-How Necessary for the Business. Schedule 3.1(m) contains a complete
and accurate list of all Patents. Except as set forth on Schedule 3.1(m), the
Company is the owner of all right, title and interest in and to each of the
Patents, free and clear of all Liens and other adverse claims. All of the issued
Patents are currently in compliance with formal legal requirements (including
payment of filing, examination, and maintenance fees and proofs of working or
use), are valid and enforceable, and are not subject to any maintenance fees or
taxes or actions falling due within ninety (90) days after the Initial Closing
Date. No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition proceeding. To the Company’s knowledge: (1) there
is no potentially interfering patent or patent application of any third party,
and (2) no Patent is infringed or has been challenged or threatened in any way.
To the Company’s knowledge, none of the products manufactured and sold, nor any
process or know-how used, by the Company infringes or is alleged to infringe any
patent or other proprietary right of any other Person.

 

(v) Trademarks. Schedule 3.1(m) contains a complete and accurate list and
summary description of all Marks. The Company is the owner of all right, title,
and interest in and to each of the Marks, free and clear of all Liens and other
adverse claims. All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety (90) days after the Initial Closing Date. Except as set forth in Schedule
3.1(m), no Mark has been or is now involved in any opposition, invalidation, or
cancellation and, to the Company’s knowledge, no such action is threatened with
respect to any of the Marks. To the Company’s knowledge: (1) there is no
potentially interfering trademark or trademark application of any third party,
and (2) no Mark is infringed or has been challenged or threatened in any way. To
the Company’s knowledge, none of the Marks used by the Company infringes or is
alleged to infringe any trade name, trademark, or service mark of any third
party.

 



14

 

 

(vi) Copyrights. Schedule 3.1(m) contains a complete and accurate list of all
Copyrights. The Company is the owner of all right, title, and interest in and to
each of the Copyrights, free and clear of all Liens and other adverse claims.
All the Copyrights have been registered and are currently in compliance with
formal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
date of the Initial Closing. No Copyright is infringed or, to the Company’s
knowledge, has been challenged or threatened in any way. To the Company’s
knowledge, none of the subject matter of any of the Copyrights infringes or is
alleged to infringe any copyright of any third party or is a derivative work
based on the work of a third party. All works encompassed by the Copyrights have
been marked with the proper copyright notice.

 

(vii) Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets. The Company has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and, to the Company’s knowledge, have not been
used, divulged, or appropriated either for the benefit of any Person (other than
the Company) or to the detriment of the Company. No Trade Secret is subject to
any adverse claim or has been challenged or threatened in any way.

 

(n) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(o) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of the lesser of $120,000 or one percent (1%) of the Company’s total
assets at the end of its last completed fiscal year other than for: (i) payment
of salary or consulting fees for services rendered, (ii) reimbursement for
expenses incurred on behalf of the Company and (iii) other employee benefits,
including stock option agreements under any stock option plan of the Company.

 



15

 

 

(p) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

 

(q) Certain Fees. No brokerage, finder’s fees, commissions or due diligence fees
are or will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents except for the fees payable to Laidlaw as set forth in the Memorandum
and on Schedule 3.1(q). The Purchasers shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section 3.1(q) that may be due in connection
with the transactions contemplated by the Transaction Documents.

 

(r) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(s) Registration Rights. Except as described in the Memorandum, the Disclosure
Schedules and/or the SEC Reports, no Person other than the Purchasers has any
right to cause the Company or any Subsidiary to effect the registration under
the Securities Act of any securities of the Company or any Subsidiary.

 

(t) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 and in the Subscription Agreement
entered into by each Purchaser in connection with this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers as contemplated hereby.

 

(v) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s articles of incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

 

(w) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, when taken together as a whole, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof.

 



16

 

 

(x) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act which would require the registration of any
such securities under the Securities Act.

 

(y) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, and the Company’s good faith estimate of the fair market value
of its assets, after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder: (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Initial Closing Date. The SEC
Reports sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$250,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $250,000 due under leases
required to be capitalized in accordance with GAAP. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

 

(z) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 



17

 

 

(aa) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

 

(bb) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(cc) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(dd) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated.

 



18

 

 

(ee) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(ff) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

 

(gg) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Company, or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

(hh) DTC Status. The Company’s transfer agent (the “Transfer Agent”) is a
participant in and the Common Stock is eligible for transfer pursuant to the
Depository Trust Company Automated Securities Transfer Program.

 

(ii) OFAC. Neither the Company nor, to the Company’s knowledge, any director,
officer, agent, employee, affiliate or person acting on its behalf, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Units, or lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myranmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions.

 



19

 

 

(jj) FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug, and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, stored, tested, distributed, sold, and/or marketed by the Company (each
such product, a “Pharmaceutical Product”), such Pharmaceutical Product is being
manufactured, packaged, labeled, stored, tested, distributed, sold and/or
marketed by the Company in compliance with all applicable requirements under
FDCA and similar laws, rules and regulations relating to registration,
investigational use, premarket application approval, good manufacturing
practices, good laboratory practices, good clinical practices (GCPs), product
listing, quotas, labeling, advertising, record keeping and filing of reports,
except where the failure to be in compliance would not have or reasonably be
expected to result in a Material Adverse Effect. All clinical trials conducted
by or on behalf of the Company have been, and are being, conducted in compliance
in all material respects with the applicable requirements of GCPs, informed
consent and all other applicable requirements relating to protection of human
subjects specifically contained in 21 CFR Parts 312, 50, 54, 56 and 11. The
Company has filed with the FDA or other appropriate governmental entity all
required notices, and annual or other reports, including notices of adverse
experiences and reports of serious and unexpected adverse experiences, related
to the use of Pharmaceutical Product in clinical trials. The Company has not
received any notice that any Institutional Review Board or Ethics Committee has
initiated or threatened to initiate any action to suspend any clinical trial or
otherwise restrict any clinical trial of any Pharmaceutical Product. There is no
pending, completed or, to the Company’s knowledge, threatened, action (including
any lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company, and the Company has
not received any notice, warning letter or other communication from the FDA or
any other governmental entity, which (i) contests the registration, approval,
uses, distribution, manufacturing or packaging, testing, sale, or the labeling
and promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company, (iv) enjoins production at any facility of the
Company or any third party facility where the Pharmaceutical Product is
manufactured, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company, or (vi) otherwise alleges any violation of any
laws, rules or regulations by the Company, and which, either individually or in
the aggregate, would have or reasonably be expected to result in a Material
Adverse Effect. The properties, business and operations of the Company have been
and are being conducted in all material respects in accordance with all
applicable laws, rules and regulations of the FDA and any other governmental
entity. The Company has not been informed by the FDA or any other governmental
entity that the FDA or any other governmental entity will prohibit the testing,
distribution, marketing, sale, license or use of any product proposed to be
developed, produced, tested, distributed or marketed by the Company nor has the
FDA or any other governmental entity expressed any concern as to approving for
marketing any product being developed or proposed to be developed by the
Company. Neither the Company nor any of its officers, employees, agents or
clinical investigators has committed any act, made any statement or failed to
make any statement that would reasonably be expected to provide a basis for the
FDA to invoke its policy with respect to “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities” set forth in 56 Fed. Reg. 46191 (Sept.
10, 1991) and any amendments thereto. Neither the Company nor any officer,
employee, independent contractor, or agent of the Company has been convicted of
any crime or engaged in any conduct that has resulted in or would reasonably be
expected to result in (i) debarment under 21 U.S.C. Section 335a or any similar
state law or (ii) exclusion under 42 U.S.C. Section 1320a-7 or any similar state
law or regulation.

 



20

 

 

(kk) Health Care Laws. The Company has operated and currently is in compliance
in all material respects with all applicable Health Care Laws (defined herein),
including, without limitation, the rules and regulations of the FDA, the U.S.
Department of Health and Human Services Office of Inspector General, the Centers
for Medicare & Medicaid Services, the Office for Civil Rights, the Department of
Justice or any other governmental agency or body having jurisdiction over the
Company or any of its properties, and has not engaged in activities which are,
as applicable, cause for false claims liability, civil penalties, or mandatory
or permissive exclusion from Medicare, Medicaid, or any other state or federal
health care program. For purposes of this Agreement, “Health Care Laws” shall
mean the federal Antikickback Statute (42 U.S.C. § 1320a-7b(b)), the Physician
Payment Sunshine Act (42 U.S.C. § 1320a-7h), the civil False Claims Act (31
U.S.C. §§ 3729 et seq.), the criminal False Claims Act (42 U.S.C. §
1320a-7b(a)), all criminal laws relating to health care fraud and abuse,
including, but not limited to, 18 U.S.C. Sections 286 and 287, and the health
care fraud criminal provisions under the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. §1320d et seq.) (“HIPAA”), the exclusion
laws (42 U.S.C. § 1320a-7), the civil monetary penalties law (42 U.S.C. §
1320a-7a), HIPAA, as amended by the Health Information Technology for Economic
and Clinical Health Act (42 U.S.C. §§ 17921 et seq.), the patient privacy, data
security and breach notification provisions under HIPAA, the Federal Food, Drug,
and Cosmetic Act (21 U.S.C. §§ 301 et seq.), Medicare (Title XVIII of the Social
Security Act), Medicaid (Title XIX of the Social Security Act), the regulations
promulgated pursuant to such laws, and any other similar local, state or federal
law and regulations. The Company has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence,
communication or notice from the FDA or any other governmental or regulatory
authority alleging or asserting noncompliance with any Health Care Laws
applicable to the Company. The Company is not a party to nor has any ongoing
reporting obligations pursuant to any corporate integrity agreements, deferred
prosecution agreements, monitoring agreements, consent decrees, settlement
orders, plans of correction or similar agreements with or imposed by any
governmental or regulatory authority. Neither the Company nor any of its
employees, officers, directors or, to the Company’s knowledge, consultants has
been excluded, suspended or debarred from participation in any U.S. state or
federal health care program or human clinical research or, to the Company’s
knowledge, is subject to a governmental inquiry, investigation, proceeding, or
other similar action that could reasonably be expected to result in debarment,
suspension, or exclusion

 

(ll) Bad Actor Disqualification.

 

(i) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to Laidlaw and the Purchaser a copy of any disclosures provided
thereunder.

 



21

 

 

(ii) Other Covered Persons. The Company is not aware of any person that (i) has
been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Securities and (ii) who is subject
to a Disqualification Event.

 

(iii) Notice of Disqualification Events. The Company will notify the Placement
Agent in writing of (i) any Disqualification Event relating to any Issuer
Covered Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person, prior to any
Closing of this Offering.

 

3.2 Representations and Warranties of the Purchasers. Each of the Purchasers
hereby severally, and not jointly, represents and warrants to the Company that
each such Purchaser’s representations and warranties in such Purchaser’s
Subscription Agreement entered into in connection with this Agreement are true
and correct as of the applicable Closing, and such representations and
warranties are deemed repeated as if contained herein.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the Registration Rights Agreement.

 

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES FOR WHICH THIS SECURITY IS
EXERCISABLE] [HAS NOT] [HAVE] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 



22

 

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer, pledge or secure Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the applicable Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.

 

(c) Certificates evidencing the Offering Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such Securities is effective under the Securities Act, (ii) following
any sale of such Offering Shares pursuant to Rule 144, (iii) if such Offering
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Offering Shares and without volume or manner-of-sale
restrictions, (iv) if such legend is not required under applicable requirements
of the Securities Act (including judicial interpretations and pronouncements
issued by the staff of the Commission) or (v) following the Effective Date. Upon
the receipt by the Company of any reasonable certifications from the Purchasers
requested by the Company with respect to future sales of such Offering Shares,
the Company shall cause its counsel to issue a legal opinion to the Transfer
Agent if required by the Transfer Agent to effect the removal of the legend
hereunder. The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c), it will, as soon as practicable
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Offering Shares issued with a restrictive legend and,
in each case, any reasonable certifications from the Purchaser requested by the
Company or the Company’s counsel in order to effectuate a legend removal,
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section 4.
Certificates for Offering Shares subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System as
directed by such Purchaser if the Company is then a participant in such system.

 



23

 

 

(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance upon this understanding.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Investor Warrant
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

4.3 Furnishing of Information; Public Information. Commencing on the Effective
Date, and until the earliest of the time that (a) no Purchaser owns Securities
or (b) the Investor Warrants have expired, the Company covenants to have
obtained and will thereafter maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

 

4.5 Exercise Procedures. The form of Notice of Exercise included in the Investor
Warrants sets forth the totality of the procedures required of the Purchasers in
order to exercise the Investor Warrants. No additional legal opinion, other
information or instructions shall be required of the Purchasers to exercise
their Investor Warrants. The Company shall honor exercises of the Investor
Warrants and shall deliver Investor Warrant Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.

 

4.6 Securities Laws Disclosure; Publicity. The Company shall, by 5:30 p.m. (New
York City time) on the fourth (4th) Trading Day immediately following the date
hereof, file a Current Report on Form 8-K and press release disclosing the
material terms of the transactions contemplated hereby, including the
Transaction Documents as exhibits thereto. From and after the issuance of such
press release, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except:
(a) as required by federal securities law in connection with (i) any
registration statement contemplated by the Registration Rights Agreement and
(ii) the filing of final Transaction Documents (including conformed signature
pages thereto) with the Commission and (b) to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior notice of such disclosure permitted under this
clause (b).

 



24

 

 

4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement with the
Company regarding the confidentiality and use of such information or is an
Affiliate of the Company. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

 

4.8 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for general corporate purposes including, but not limited
to, growth initiatives and capital expenditures, and shall not use such
proceeds: (a) for the satisfaction of any portion of the Company’s debt (other
than payment of trade payables in the ordinary course of the Company’s business
and prior practices), (b) for the redemption of any Common Stock or Common Stock
Equivalents or (c) the settlement of any outstanding litigation.

 

4.9 Indemnification of Purchasers. Subject to the provisions of this Section
4.9, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Purchaser Party may have with any such stockholder or any violations by
such Purchaser Party of state or federal securities laws or any conduct by such
Purchaser Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance. The indemnification required by this Section 4.9 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.

 



25

 

 

4.10 Reservation and Listing of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents (the “Required Minimum”).

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s articles of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time, as soon as possible and in any event not later than the ninetieth
(90th) day after such date.

 

(c) The Company shall take all steps necessary to cause the Offering Shares to
be approved for listing and actually listed on the Company’s principal Trading
Market, if any.

 

4.11 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of this Agreement
unless the same consideration is also offered to all of the parties to this
Agreement. For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.

 

4.12 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it, nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales, of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.6. Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.6, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules.
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.6,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.6 and (iii) no Purchaser shall have any duty
of confidentiality to the Company or its Subsidiaries after the issuance of the
initial press release as described in Section 4.6. Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the covenant set forth above shall only apply with respect
to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.

 



26

 

 

4.13 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at each Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Initial Closing has not been consummated on or before
August 15, 2019; provided, however, that such date may be extended, without
notice, to August 23, 2019 with the consent of the Company and Laidlaw;
provided, further, however, that such termination will not affect the right of
any party to sue for any breach by any other party (or parties).

 

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

 

Notwithstanding the foregoing, the Company agrees to pay promptly all of
Laidlaw’s legal fees reasonably incurred in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the other
Transaction Documents. Subject to the following qualifications, such legal fees
shall not exceed $80,000 in the aggregate, and are exclusive of disbursements
and any fees incurred in connection with the contemplated Registration Statement
(the “Cap”). In the event that there should be a material change in the
transactions contemplated hereby, then Laidlaw and the Company agree to a good
faith upward adjustment in the Cap. Such legal fees will be due and payable as
follows: fifty percent (50%) of such legal fees incurred to date shall be paid
at the Initial Closing and the remainder shall be paid at each subsequent
Closing together with any additional legal fees incurred from the date of the
prior Closing until such subsequent Closing, subject always to the Cap.
Notwithstanding the foregoing, if there be no Closing hereunder, then such legal
fees shall be due and payable on demand. Laidlaw shall deliver an invoice from
Laidlaw’s counsel detailing such legal fees at least one (1) Business Day prior
to the Initial Closing and each subsequent Closing.

 



27

 

 

In addition, the Company agrees to pay all reasonable and necessary out of
pocket expenses incurred by Laidlaw in connection with providing financial
services relevant to this Agreement. Any expenses above $2,000 per month would
be subject to specific written approval by the Company.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least 50.1% in interest
of the Securities then outstanding, or in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.

 

5.9 Governing Law. The Transaction Documents will be governed by and construed
under the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York. The parties
hereto (1) agree that any legal suit, action or proceeding arising out of or
relating to this Agreement will be instituted exclusively in New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (2) waive any objection which the parties may
have now or hereafter to the venue of any such suit, action or proceeding, and
(3) irrevocably consent to the jurisdiction of the New York State Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the parties
hereto further agrees to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon it
mailed by certified mail to its address will be deemed in every respect
effective service of process upon it, in any such suit, action or proceeding. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.9, the prevailing party in such action, suit or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 



28

 

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of an Investor Warrant,
the applicable Purchaser shall be required to return any Investor Warrant Shares
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Investor Warrant (including issuance of a
replacement warrant certificate evidencing such restored right).

 



29

 

 

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement certificates.

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 



30

 

 

5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.20 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

(Signature Pages Follow)

 

31

 

 

IN WITNESS WHEREOF, the parties hereto have caused this UNIT PURCHASE AGREEMENT
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

HOTH THERAPEUTICS, INC.  

Address for Notice: 1 Rockefeller Plaza, Suite 1039, New York, New York, 10020  

 

By:       Name: Robb Knie     Title: Chief Executive Officer       With a copy
to (which shall not constitute notice):   Richard Friedman, Esq.   Sheppard,
Mullin, Richter & Hampton LLP   30 Rockefeller Plaza, 39th Floor,   New York, NY
10112-0015  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

32

 

 

PURCHASER SIGNATURE PAGES TO HOTH THERAPEUTICS, INC.

UNIT PURCHASE AGREEMENT

 

The Purchasers set forth on Appendix A to this Agreement have executed a
Subscription Agreement with the Company which provides, among other things, that
by executing the Subscription Agreement each Purchaser is deemed to have
executed this UNIT PURCHASE AGREEMENT in all respects and is bound to purchase
the Units set forth in such Subscription Agreement and Appendix A to this
Agreement.

 

33

 

 

APPENDIX A

SCHEDULE OF PURCHASERS

 

Initial Closing

 

Name of Purchaser   Initial Units  

Common

Stock

  Warrant Shares   Subscription Amount                  



        TOTAL: $

 

Subsequent Closing

 

Name of Subsequent Closing Purchaser   Subsequent Units  

Common

Stock

  Warrant Shares   Subscription Amount                                   TOTAL:
$

 

34

 

 

Exhibit A: Form of Warrant

 

 

 

 

 

 

 

35

 

 

Exhibit B: Form of Subscription Agreement

 

 

 

 

 

 

 



36

 

 

Exhibit C: Form of Registration Rights Agreement

 

 

 

 

 

 

 

37

 

 

Exhibit D: Form of Legal Opinion of Company Counsel

 

 

 

 

38



 

 